Exhibit 32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Cardiome Pharma Corp. (the "Registrant") filed under cover of Form 40-F for the period ended December 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Douglas Janzen as President and Chief Executive Officer of the Registrant and Curtis Sikorsky as Chief Financial Officer of the Registrant, each hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge that: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ DOUGLAS JANZEN Name:Douglas Janzen Title:President and Chief Executive Officer Date: March 26, 2012 /s/ CURTIS SIKORSKY Name:Curtis Sikorsky Title:Chief Financial Officer Date: March 26, 2012 This certification accompanies the Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Registrant for purposes of §18 of the Securities Exchange Act of 1934, as amended.
